          Case 3:19-cv-02050-WHA Document 44
                                          43 Filed 08/02/19
                                                   08/01/19 Page 1 of 4


 1   GUTRIDE SAFIER LLP
     ADAM J. GUTRIDE (State Bar No. 181446)
 2   SETH A. SAFIER (State Bar No. 197427)
     TODD KENNEDY (State Bar No. 250267)
 3   100 Pine St., Suite 1250
     San Francisco CA 94111
 4   Telephone: (415) 336-6545
     Facsimile: (415) 449-6469
 5   adam@gutridesafier.com
     seth@gutridesafier.com
 6   todd@gutridesafier.com

 7   Attorneys for Plaintiff, LOUIS HICKS

 8
                                  UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     LOUIS HICKS, an individual, on behalf of           Case No. 3:19-cv-02050-WHA
12   himself, the general public, and those similarly
     situated,
13                                                      STIPULATION AND [PROPOSED]
                    Plaintiff,                          ORDER REMANDING CASE TO
14                                                      STATE COURT
     v.
15
     HP INC.,
16
                    Defendant.
17
18
19
20

21
22
23
24
25
26
27
28



                 STIPULATION AND [PROPOSED] ORDER REMANDING CASE TO STATE COURT
        Case 3:19-cv-02050-WHA Document 44
                                        43 Filed 08/02/19
                                                 08/01/19 Page 2 of 4


 1          Plaintiff Louis Hicks (“Plaintiff”) and Defendant HP Inc. (“HP”) (together “Parties”) hereby

 2   submit this stipulation as follows:

 3          WHEREAS, on April 16, 2019, HP removed this litigation from the Santa Clara County

 4   Superior Court to the Northern District of California (Dkt.# 1);

 5          WHEREAS, on May 8, 2019, Plaintiff moved to remand (Dkt.# 15);

 6          WHEREAS, on May 22, 2019, HP opposed Plaintiff’s motion to remand (Dkt.# 22);

 7          WHEREAS, on May 30, 2019, Plaintiff filed a reply memorandum in support of his motion

 8   to remand (Dkt.# 23);

 9          WHEREAS, on July 3, 2019, the Court heard oral argument on Plaintiff’s motion to

10   remand;

11          WHEREAS, following oral argument, the Court issued an Order re Jurisdiction (Dkt.# 31);

12          WHEREAS, pursuant to the Court’s Order, the Parties submitted competing protocols; and

13          WHEREAS, the Parties each deposed the other Party’s expert.

14          WHEREAS, the Parties have met and conferred, and they have agreed that this case should

15   be remanded to state court and that, following remand, the parties will jointly stipulate that Plaintiff

16   be permitted leave to amend the complaint to clarify that it is a California-only class limited to

17   persons who were domiciled in California at the time of purchase (the “Stipulated Amendment”).

18          WHEREAS, the Stipulated Amendment is without prejudice to Plaintiff seeking leave to

19   make additional amendments in light of subsequent developments in the law.

20          WHEREAS, this agreement is made without prejudice to Plaintiff seeking leave in state

21   court to make additional amendments, including those regarding the products at issue, the claim for

22   damages under the CLRA, and identification of possible subclasses.

23          IT IS HEREBY STIPULATED by and between the Parties that

24          Plaintiff’s motion to remand should now be granted and this case should be remanded to the

25   Superior Court of California, County of Santa Clara. Each party to bear its own costs and fees

26   related to the motion without waiving any right to seek those fees and/or costs following remand.

27
28


                                                        2
                  STIPULATION AND [PROPOSED] ORDER REMANDING CASE TO STATE COURT
       Case 3:19-cv-02050-WHA Document 44
                                       43 Filed 08/02/19
                                                08/01/19 Page 3 of 4


 1   DATED: August 1, 2019                GUTRIDE SAFIER LLP

 2                                            /s/Seth Safier/s/
                                          By:______________________________
 3                                             ADAM J. GUTRIDE
                                               SETH A. SAFIER
 4                                             TODD KENNEDY
                                          Attorneys for Plaintiff,
 5                                        LOUIS HICKS
 6
     DATED: August 1, 2019                DOLL AMIR & ELEY LLP
 7
                                              /s/Hunter Eley/s/
 8
                                          By:______________________________
 9                                             GREGORY L. DOLL
                                               HUNTER R. ELEY
10                                             CONNIE Y. TCHENG
                                               LLOYD VU
11                                        Attorneys for Defendant,
                                          HP INC.
12

13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28


                                             3
               STIPULATION AND [PROPOSED] ORDER REMANDING CASE TO STATE COURT
        Case 3:19-cv-02050-WHA Document 44
                                        43 Filed 08/02/19
                                                 08/01/19 Page 4 of 4


 1                                        [PROPOSED] ORDER

 2          Based upon the Parties’ stipulation, and good cause appearing therefore, the Court orders as
 3   follows:
               The parties' joint stipulation to remand (Dkt. No. 43)
 4          1.     Plaintiff’s motion to remand (Dkt.# 15) is HEREBY granted. The Clerk shall
 5                 Remand this action to the Superior Court of California, County of Santa Clara and
 6                 shall Close the File. Plaintiff's motion to remand (Dkt. No. 15) is hereby
                                         DENIED AS MOOT.
 7          2.     Each party shall bear his/its own costs and fees associated with the motion without
 8                 waiving any right to seek such costs and/or fees following remand.
 9          IT IS SO ORDERED.
                                                                    ISTRI
10                                                            TES D
                                                                  ES DISTRIC
                                                                           CTT
                                                             A  AT            CC
                                                            T T




                                                                                     O
                                                                                     OUR
                                                                S
11


                                                       S
             August 2, 2019.
     Dated: _____________



                                                               ED




                                                                                       UT
                                                      ED
                                                                              RED




                                                                                                 RT
                                                           Judge William  RDE
                                                                         H. Alsup


                                                           UNIT
                                                                  IS SO O      ED
                                                                       ORDER
12                                                UNIT           IT
                                                              I S S O




                                                                                             R NIA
                                                           IT                    D
13                                                            AS M     ODIFamIEAlsup




                                                                                                  R NIA
                                                           NO               illi
                                                                    Judge W




                                                                                             FO
                                                             RT
14                                                                                Alsup




                                                                                          LI
                                                  NO



                                                                             am
                                                                    ge Willi
                                                                 E
                                                                H




                                                                                       A
                                                                                         C
                                                                JuRdN




                                                                                                 FO
                                                                                     F
15                                                                    D IS T RIC T O
                                                    RT




                                                                                             LI
                                                           ER
                                                      H




                                                                                          A
16                                                                                           C
                                                                N                 F
                                                                    D IS T IC T O
17                                                                        R
18
19
20

21
22
23
24
25
26
27
28


                                                      4
                 STIPULATION AND [PROPOSED] ORDER REMANDING CASE TO STATE COURT
